Citation Nr: 0517706	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies, and nail revision 
(disability of the feet), currently evaluated as 50 percent 
disabling, exclusive of a temporary, total convalescence 
rating. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claim for an increased rating for bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies, and nail revision, 
was previously before the Board.  In June 2004, the Board 
issued a decision in which it denied an evaluation in excess 
of 50 percent for the veteran's bilateral foot disability.  
The decision also granted a separate 10 percent evaluation 
for surgical scars of the left foot and a 10 percent 
evaluation for a left hip scar.  The portion of the Board's 
June 2004 decision denying an evaluation in excess of 50 
percent for bilateral pes planus with hallux valgus and 
plantar warts, status post multiple surgical procedures 
involving both feet, including bunionectomies, tenotomies, 
capsulotomies, and nail revision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2005 Order, the Court granted a Joint Motion for 
Partial Remand (Joint Motion).  The Joint Motion alleged that 
the Board's statement of reasons and bases with respect to an 
extraschedular rating was inadequate.  In addition, it was 
contended that the VA examination provided to the veteran was 
also inadequate as it did not address the effect of the 
veteran's bilateral foot disorder on his employability.  
Finally, it was noted that the VCAA notice provided to the 
veteran was insufficient.  The case is once again before the 
Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board has determined that additional development is 
necessary in the present case. 

The Board notes that during VA treatment in June 2001, the 
veteran reported having chronic foot pain, more severe in the 
left.  It was noted that the veteran had previously been 
employed driving semi-trucks and that he was unable to 
continue as driving and "clutching" with his left foot was 
too painful.  At his April 2003 VA examination, that veteran 
asserted that he did not have the ability to do any prolonged 
standing due to his bilateral foot disability.  He also 
stated that he was a truck driver and had been unable to do 
his job due to the pain in his feet.  He indicated that he 
had limited activities, limited endurance, fatigability, and 
incoordination.  He asserted that he had limited abilities to 
do anything that required standing, walking, climbing, 
squatting, or crawling activities.  Following an examination, 
the VA examiner diagnosed the veteran with bilateral pes 
planus; postoperative bilateral bunionectomies with deformity 
of the left great toe; and capsulotomies to the second, 
third, fourth, and fifth toes on the left foot.  The examiner 
did not offer comments or an opinion as to whether the 
veteran's bilateral foot disability has resulted in marked 
interference with employment or frequent hospitalizations.  

The Board notes that in cases where there was evidence that a 
service-connected disability had an impact on the claimant's 
employability, the Court has held that the Board must make 
the requisite findings of fact and provide sufficient reasons 
or bases on the issue of whether referral for extraschedular 
consideration, under 38 C.F.R. § 3.321(b), is indicated.  See 
Kellar v. Brown, 6 Vet. App. 157, 161 (1994); Ardison v. 
Brown, 6 Vet. App. 405, 409 (1994).

The Board notes that the June 2004 decision discussed whether 
an extraschedular evaluation was warranted for the veteran's 
bilateral foot disability.  However, upon further review, the 
Board finds that additional examination of the veteran's feet 
and an opinion as to whether the disability specifically 
causes marked interference with employment or frequent 
hospitalizations would be of importance in adjudicating the 
present claim.  

In light of the foregoing, the Board finds that another VA 
examination is warranted in order to address the matters set 
forth in the February 2005 Joint Motion.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, this case is 
REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
notify the veteran of what evidence is 
required to substantiate his claim, what 
specific evidence, if any, the veteran is 
to submit, and what evidence, if any, VA 
has or will obtain in accordance with the 
VCAA.  See Quartuccio supra.  Any notice 
given, or action taken thereafter, must 
comply with the provisions of the VCAA as 
well as any applicable legal precedent.   

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his service-
connected bilateral pes planus with 
hallux valgus and plantar warts, status 
post multiple surgical procedures 
involving both feet, including 
bunionectomies, tenotomies, 
capsulotomies, and nail revision.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is specifically requested to 
offer comments and an opinion as to the 
following: 

(a) Is it as least as likely as not 
that the veteran's bilateral foot 
disability has causes marked 
interference with employment or 
frequent hospitalizations?  If so, 
please comment as to what extent the 
veteran's employment has been 
interfered with.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the record 
and readjudicate the veteran's claim.  
The RO is specifically requested to 
comment on whether the veteran is 
entitled to an extraschedular evaluation 
for his bilateral foot disability.  If he 
is not, please comment as to why, giving 
specific examples from the above-
requested medical opinion.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




